Title: To Benjamin Franklin from Daniel Hopkins, 13 April 1782
From: Hopkins, Daniel
To: Franklin, Benjamin


Hond. Sir,
Salem April 13th. 1782.
Tho’ the Eye of your Country is upon you, and you are engaged in great Matters, yet I take the freedom to call your Attention to an Object which demands that Humanity which ever possesses great Minds: it is the American prisoners confin’d in that Land of Slavery, Great Britain.
A Number belonging to this Town are among those miserable Men. The distressed Friends look with Expectation to Doc. Franklin for their Liberation.— Since the Capture of Lord Corn’—— their Hopes are raised. Doubt not but you will do all in your power to effect the desired Ends— I have more especially now in view, at this Time, Capt. Gideon Henfield, who is confind in Mill prison.— He deserves the attention of every Friend to Mankind.
Should be much obliged to you, Sir, if you would use your Endeavour to effect his Discharge.
Any Money, expended to this End, shall be refunded, upon Sight of your Order.—
If Capt. Hamilton could bear him company, it would add to my Obligation. I cannot tell in which prison he is confined.— I once wrote you upon the Subject of prisoners and received your agreeable answer.
Wishing you long to continue a Blessing to your Country, am, with much Esteem, Hond. Sir, your most humle Servant,
Daniel Hopkins
Doctor Franklin.
 
Addressed: Honle. Benjamin Franklin Esqr. / Paris.
